AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                             Dtt O 3 2019
                                       UNITED STATES DISTRICT COURT
       ·r                                     SOUTHERN DISTRICT OF CALIFORNIA '
                                                                                                               • i' �.&J1.1,,':l-:"f 's"t'·m
                                                                                                               ir'T19il!N DISTif,               �c r �c, l u...rff
                                                                                                                                           :s.-: =- ""'
                                                                                                                                    / !CT ()F CJ\L       IFORNIA
                                                                                                               -· •·                                   DEPUTY
                   UNITED STATES OF AMERICA                              JUDGMENT INA CRIMINAL CASE
                                    v..                                  (For Offenses Committed On or After November 1, 1987)

                              Tina Lisa Silva                            Case Number:           19cr4308�MSB .

                                                                         David L. Baker
                                                                         Defendant's Attorney
USM Number                          87711298

 □
THE DEFENDANT:
 IZI pleaded guilty to count(s)           · 2 of the Information

.· Dwas found guilty on count(s)
    after a nlea of riot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                    Count.
 Title & Section                       Nature of Offense                                                                          ·Number(s)
 18 USC 111                            ASSAULT ON A FEDERAL OFFICER (Misdemeanor)                                                        2




      The defendant is sentenced as provided in pages 2 through                    2             of this judgment.
. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D          The defendant.has been found not guilty on count(s)

 IZI Count(s)          1 of the Infonnation                         is         dismissed on the motion of the United States.

            Assessment : $25.00
 D          Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
            waived and remitted as uncollectible.
 D          JVTA Assessment*:$
            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI No fine                        D Forfeiture pursuant to order filed                                                   ,.included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                          December 3, 2019
                                                                          Date of Imposition of Sentence



                                                                          HON. MICHAEL S. BERG
                                                                          UNITED STATES DISTRICT JUDGE
  ..

     AO 245B ( CASO Rev. l/ 19) Judgment in a Criminal Case

       DEFENDANT:              Tina Lisa Silva                                                               Judgment • Page 2 of 2
       CASE NUMBER:           l 9cr4308-MSB

                                                           PROBATION
The defendant is hereby sentenced to probation for a term of:
1 YEAR UNSUPERVISED PROBATION

                                                 MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance..
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. the defendant must submit to one drug test within ·15 days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   . than 4 drug tests per mon�h during the term of supervision, unless otherwise. ordered by the court.
          1:8:!The above drug testing condition is suspended, based on the court's determination that the. defendant poses a low
               risk of future substa_nce abuse. ( check ifapplicable)
4.     □The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution, (check if applicable)
5.      □
        The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      □ The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U,S.C. §
       20901_, et seq.} as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
       the locatio� where the defendant resides, works, is a student; or was convicted of a qualifying offense. (check if
       applicable}
7.      □
       The defendant must participate in an approved program for domestic violence. (check if applicable)
8, The defendant must pay the assessment imposed in accordance with 18 U .S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
    to pay restitution, fines, or special assessments.




                                                                                                                    l 9cr4308-MSB
